
	

113 HR 2547 IH: Determination of Appropriate Risk-Based Capital Requirements for Community Financial Institutions Act of 2013
U.S. House of Representatives
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2547
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2013
			Mrs. Capito (for
			 herself and Mr. Meeks) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To determine appropriate risk based capital requirements
		  for community, mid-size, and regional institutions.
	
	
		1.Short titleThis Act may be cited as the
			 Determination of Appropriate Risk-Based Capital
			 Requirements for Community Financial Institutions Act of
			 2013.
		2.Final rules
			 pending impact study
			(a)In
			 generalThe Board of
			 Governors of the Federal Reserve System, the Federal Deposit Insurance
			 Corporation, and the Office of the Comptroller of the Currency (in this Act
			 collectively referred to as the Federal banking agencies) shall
			 conduct an empirical study in accordance with subsection (b) prior to issuing
			 any final rule in relation to all proposed regulatory capital rules issued by
			 the Federal banking agencies for the international Basel III agreement
			 (Basel III Rules).
			(b)Issues To be
			 studiedThe study required by this section shall include—
				(1)the potential
			 impact of the Basel III Rules on the financial services sector of the United
			 States, and specifically community, mid-size, and regional financial
			 institutions, including changes to required capital levels in the aggregate,
			 per asset class and institution size;
				(2)the long-term
			 potential impact of the Basel III Rules, including changes to the current
			 risk-weight framework;
				(3)the cost and
			 complexity of the Basel III Rules for community financial institutions;
				(4)the potential
			 indicators of community banks having to maintain higher leverage capital ratios
			 and higher total risk-based capital ratios than non-community banks, and if
			 such capital levels are commensurate with higher historical losses or greater
			 risk;
				(5)the historical probability of default and
			 loss given default of residential mortgage loans and the proposed risk
			 weightings in the Basel III Rules, and whether such proposed risk weightings
			 are appropriately and fairly calibrated, specifically for community, mid-size,
			 and regional financial institutions; and
				(6)the impact of the
			 Basel III Rules on real estate markets, and specifically, residential mortgage
			 lending and home equity lines of credit.
				(c)Exception for
			 global systemically important banksThe delay in rulemaking
			 required under subsection (a) shall not apply to rules applicable to global
			 systemically important banks, as identified by the Financial Stability
			 Board.
			3.Voluntary
			 participationAny financial
			 institution may voluntarily provide information for the study upon the request
			 of the agencies, but may not be required to provide such information.
		4.Final
			 report
			(a)Availability to
			 the publicA final report on
			 the completed study required by this Act shall be made available to the public
			 for notice and comment for a period of not less than 90 days.
			(b)Report to
			 CongressThe Federal banking
			 agencies shall issue a report to the Committee on Banking, Housing, and Urban
			 Affairs of the Senate and the Committee on Financial Services of the House of
			 Representatives, and testify before such committees, on the results of the
			 study required by this Act and a summary of the comments received under
			 subsection (a).
			(c)ReviewThe
			 Federal banking agencies shall review any comments submitted under subsections
			 (a) and (b) and considerations provided pursuant to subsections (a) and (b),
			 and following such review, shall prescribe new rules, if appropriate, based on
			 the results of the study and such comments and considerations. Notwithstanding
			 any other provision of law, a new rulemaking following such comment period
			 shall include an additional comment period of not less than 90 days.
			5.Delay of
			 rulemakingA regulation issued
			 by the Federal banking agencies to implement the International Basel III
			 agreement on general risk-based capital requirements may not take effect until
			 after the end of the 1-year period beginning on the date of the enactment of
			 this Act.
		
